DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Manufacturing Electronic Device with ESD Protection Unit.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 2, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of August 3, 2021 has been withdrawn. 
In regards to newly added claims 14-15, an updated rejection teaches these limitations as shown below.
Status of the Claims
Claims 2, 5-6, and 11-13 are canceled.  Claims 14-15 are added.  No new matter.  Claims 1, 3-4, 7-10, and 14-15 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Claim 1 states “wherein the steps are both performed under a protection by at least one electrostatic discharge protective unit… and the at least one electrostatic protective unit is located in the object substrate…”  This is not supported as it claims that the ESD unit(s) are the same throughout the picking and placing steps.  However, as seen from the Figures and the specification, ESDP1 and ESDP2 are present during the picking stage while ESDP1 and ESDP3 are present during the placing step.  Furthermore, the ESD unit is located in the object substrate refers to ESDP3, which is not present in both picking and placing steps.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Regarding Claim 1, it is unclear how the protective located in the object substrate can provide protection in a step where it is not in electrical communication with other components.  For purposes of examination this will be interpreted as “one protective unit of the at least one electrostatic protective units is located in the object substrate and electrically connected to the bonding pad.”	Regarding Claim 4, it is unclear how the at least one electrostatic protective units can be located in the object substrate (as recited in claim 1) and also be located in the carrier substrate.  For purposes of examination this will be interpreted as “wherein the one protective unit is located in the object substrate and another protective unit of the at least one electrostatic discharge protective units is located in the carrier substrate.	Regarding Claim 9, it is unclear how the at least one electrostatic protective units can be located in the object substrate (as recited in claim 1) and also be located in the carrier substrate and the pick and place tool.  For purposes of examination this will be interpreted as “wherein the one protective unit is located in the object substrate and another protective units of the at least one electrostatic discharge protective units are located in the carrier substrate and the pick and place tool”.	Regarding Claim 10, in light of the interpretation of claim 9 above this will be interpreted as “grounding the another protective units located in the carrier substrate and the pick-and-place tool during the step of transferring the plurality of light emitting units from a carrier substrate to an object substrate.”
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304) in view of Reiber (US 2007/0085085). 
Claim 15, Wu discloses (Figs. 2A-2G) a method for manufacturing an electronic device, comprising: 	transferring (120 are transferred to 402 from 112) a plurality of light emitting units (120, micro devices may be micro-LEDs, Para [0042]) from a carrier substrate (112, body of carrier substrate, Para [0046]) to an object substrate (402, array substrate, Para [0064]) through steps of: 	picking the plurality of light emitting units from the carrier substrate by a pick-and-place tool (Fig. 2E, 120 are picked using transfer device 200, Para [0063]); and 	placing the plurality of light emitting units onto the object substrate (Fig. 2F, 120 are placed onto 402, Para [0064]).	Wu does not explicitly disclose wherein the steps are both performed under a protection by at least one electrostatic discharge protective unit, wherein the carrier substrate comprises a conductive metal wire, the at least one electrostatic discharge protective unit is the conductive metal wire, and the conductive metal wire is connected to a ground or low potential voltage under the protection.	However, Reiber discloses (Figs. 2-3B) utilizing a dissipative pick and place tool to avoid ESD during both processes (Para [0039]), wherein a carrier substrate comprises a conductive metal wire (resistors are formed to be connected to a large ground wire, Para [0039]) , an at least one electrostatic discharge protective unit is the conductive metal wire, and the conductive metal wire is connected to a Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in further view of Pourchet (US 2019/0109027). 
Claim 14, Wu discloses (Figs. 2A-2G) a method for manufacturing an electronic device, comprising: 	transferring (120 are transferred to 402 from 112) a plurality of light emitting units (120, micro devices may be micro-LEDs, Para [0042]) from a carrier substrate (112, body of carrier substrate, Para [0046]) to an object substrate (402, array substrate, Para [0064]) through steps of: 	picking the plurality of light emitting units from the carrier substrate by a pick-and-place tool (Fig. 2E, 120 are picked using transfer device 200, Para [0063]); and 	placing the plurality of light emitting units onto the object substrate (Fig. 2F, 120 are placed onto 402, Para [0064]).	Wu does not explicitly disclose wherein the steps are both performed under a protection by at least one electrostatic discharge protective unit, wherein the pick-and-place tool comprises a body portion, a plurality of grasping heads and a conductive metal wire, the conductive metal wire is disposed in the body and extended to the plurality of grasping heads, the at least one electrostatic discharge protective unit is the conductive metal wire, and the conductive metal wire is connected to a ground or low potential voltage under the protection.
body”), a grasping head (tool tip, may be semiconductor layer, Para [0043] – [0045], hereinafter “head”) and a conductive metal wire (under broadest reasonable interpretation (BRI) conductive core would have a wire connected to large grounding wire, Para [0039] – [0045], hereinafter “wire”), the conductive metal wire is disposed in the body (wire is in body) and extended to the plurality of grasping heads (wire would extend to outer layers 30a/30b/30c, Para [0046]), the at least one electrostatic discharge protective unit is the conductive metal wire (wire acts as ESD as it connects to large ground wire, Para [0039]), and the conductive metal wire is connected to a ground or low potential voltage under the protection (wire connected to large ground wire through resistor for grounding, Para [0039]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dissipative pick and place tool of Reiber to the method of Wu as it reduces ESD in the pick and place processes (Reiber, Para [0009], [0016] – [0017]).
Furthermore, Pourchet discloses (Fig. 1) a pick and place tool (104, pick up head array, Para [0021]) with a plurality of grasping heads (124, pickup heads, Para [0022]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the plurality of pick-up heads of Pourchet as it allows for separation of different color LEDs (Pourchet, Para [0028]).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in further view of Lee (US 2015/0092128). 
Claim 1, Wu discloses (Figs. 2A-2G) a method for manufacturing an electronic device, comprising: 	transferring (120 are transferred to 402 from 112) a plurality of light emitting units (120, micro 112, body of carrier substrate, Para [0046]) to an object substrate (402, array substrate, Para [0064]) through steps of: 	picking the plurality of light emitting units from the carrier substrate by a pick-and-place tool (Fig. 2E, 120 are picked using transfer device 200, Para [0063]); and 	placing the plurality of light emitting units onto the object substrate (Fig. 2F, 120 are placed onto 402, Para [0064]).	Wu does not explicitly disclose wherein the steps are both performed under a protection by at least one electrostatic discharge protective unit, wherein the object substrate comprises a bonding pad in a sub-pixel region of the electronic device, and one protective unit of the at least one electrostatic protective units is located in the object substrate and electrically connected to the bonding pad.	However, Reiber discloses (Figs. 2-3B) utilizing a dissipative pick and place tool to avoid ESD during both processes (Para [0039]), wherein a carrier substrate comprises a conductive metal wire (resistors are formed to be connected to a large ground wire, Para [0039]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dissipative pick and place tool of Reiber to the method of Wu as it reduces ESD in the pick and place processes (Reiber, Para [0009], [0016] – [0017]).	Furthermore Lee discloses (Figs. 1-6) a bonding pad in a sub-pixel region (Fig. 4, SPUG/SPLG are pixel regions connected through common electrodes VCOM which are considered the bonding pads, Para [0048]) and one protective unit of the at least one electrostatic protective units is located in the object substrate and electrically connected to the bonding pad (ESD circuit connected to SPUG/SPLG through DLU and DLL an VCOM, Para [0041] -0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the display configuration of Lee as it provides a device with less sensitivity to static electricity (Lee, Para [0011]).Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in view of Lee (US 2015/0092128) in further view of Graebel (US 2007/0091525).
	Claim 3, Wu in view of Reiber and Lee discloses the method according to claim 2.	Wu in view of Reiber and Lee does not explicitly disclose further comprising grounding the at least one electrostatic discharge protective unit during the step of transferring the plurality of light emitting units from the carrier substrate to the object substrate.	However, Graebel discloses an ESD protection circuit comprising a plurality of switches that shunt to ground or prevent an ESD event (Para [0014] – [0015]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Graebel, including the specific ESD structure to the teachings of Wu in view of Reiber and Lee.  	The motivation to do so is that the combination yields the predictable results of utilizing multiple switches for the intended use as an ESD protection structure. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 8, Wu in view of Reiber and Lee discloses the method according to claim 6.	Wu in view of Reiber and Lee does not explicitly disclose wherein the at least one electrostatic discharge protective unit located in the object substrate comprises a plurality of switches for grounding the bonding pads during the step of transferring the plurality of light emitting units from the carrier substrate to the object substrate.	However, Graebel discloses an ESD protection circuit comprising a plurality of switches that shunt to ground or prevent an ESD event (Para [0014] – [0015]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Graebel, including the specific ESD structure to the teachings of Wu in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in view of Lee (US 2015/0092128) in further view of Liu (US 2015/0303179).	Claim 4, Wu in view of Reiber and Lee discloses the method according to claim 1.	Wu in view of Reiber and Lee does not explicitly disclose wherein the one protective unit is located in the object substrate and another protective unit of the at least one electrostatic discharge protective units is located in the carrier substrate.	However, Fan discloses an ESD protection chips on a receiving substrate (Para [0071], Fig. 2A, protection chips 106A-B on receiving substrate 102) and Liu discloses an ESD protection diode on carrier substrate (Fig. 2D, 224/225 for protection diode integrated into carrier substrate 220, Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ESD devices of Fan and Liu to the carrier substrate and target substrate of Wu as it protects the devices from ESD damage (See Fan, Para [0036]), Liu, Para [0007]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in view of Lee (US 2015/0092128) in further view of Chou (US 2007/0210317).	Claim 7, Wu in view of Reiber and Lee discloses the method according to claim 1.	Wu in view of Reiber and Lee does not explicitly disclose wherein the at least one electrostatic discharge protective unit located in the object substrate comprises back-to-back diode.	However, Chou discloses utilizing back-to-back diodes as ESD protection (Para [0012]).Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in view of Lee (US 2015/0092128) in view of Fan (US 2016/0210895) in view of Liu (US 2015/0303179) in further view of Gao (US 2018/0083440).	Claim 9, Wu in view of Reiber and Lee discloses the method according to claim 1.	Wu in view of Reiber and Lee does not explicitly disclose wherein the one protective unit is located in the object substrate and another protective units of the at least one electrostatic discharge protective units are located in the carrier substrate and the pick and place tool.	However, Fan discloses an ESD protection chips on a receiving substrate (Para [0071], Fig. 2A, protection chips 106A-B on receiving substrate 102) and Liu discloses an ESD protection diode on carrier substrate (Fig. 2D, 224/225 for protection diode integrated into carrier substrate 220, Para [0017]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ESD devices of Fan and Liu to the carrier substrate and target substrate of Wu as it protects the devices from ESD damage (see Fan, Para [0036]), Liu, Para [0007]).	Furthermore, Gao discloses an ESD circuit during a pick and place handling of a device (Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the ESD circuitry of Gao to the transfer device of Wu as it allows for ESD protection while transferring the device (Gao, Para [0042]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304)  in view of Reiber (US 2007/0085085) in view of Lee (US 2015/0092128) in view of Fan (US 2016/0210895) in view of Liu (US 2015/0303179) in view of Gao (US 2018/0083440) in further view of Graebel (US 2007/0091525).	Claim 10, Wu in view of Reiber, Lee, Fan, Liu, and Gao discloses the method according to claim 9.	Wu in view of Reiber, Lee, Fan, Liu, and Gao does not explicitly disclose grounding the another protective units located in the carrier substrate and the pick-and-place tool during the step of transferring the plurality of light emitting units from a carrier substrate to an object substrate.	However, Graebel discloses an ESD protection circuit comprising a plurality of switches that shunt to ground or prevent an ESD event (Para [0014] – [0015]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Graebel, including the specific ESD structure to the teachings of Wu in view of Reiber, Fan, Liu, and Gao.  	The motivation to do so is that the combination yields the predictable results of utilizing multiple switches for the intended use as an ESD protection structure during transfer of the semiconductor device. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819